Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13 and 14 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/14/21.

Claim Objections
Claim 4 is objected to because of the following informalities: there appears to be a typographical error where the final word of the claim reads ‘hat’.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 3,700,542), in view of Keane et al. (US 5,886,075), in further view of GANA (“Design Consideration for Laminated Glazing applications.
Regarding claims 1-3, 8-11, 15,  18 , Davis teaches a vehicle windshield (Davis col 1, ln 12-20, 45-55), comprising a first flat glass pane, a second flat glass pane, and a PVB interlayer produced in a known manner between the panes (Davis col 3, ln 30-44), where the panes have lines of distortion inherent to the float glass production (Davis col 2, ln 8-26; col 3, ln 14-21). The lines of distortion extend in the direction of melt flow, and are arranged side by side in a direction perpendicular to that (i.e. they are parallel to each other) (Davis fig. 1 items 12; col 3, ln 14-21). Finally, Davis teaches orienting the lines in the two glass plies perpendicular to each other (e.g. one vertical and one horizontal) for optimal distortion reduction (Davis fig. 2; col 3, ln 45-51), but notes that there may be times when less optimal distortion reduction may be acceptable, such as due to manufacturing costs or high angles of installation (Davis col 2, ln 27-45) and shows that the lines of distortion of the first and second panes being oriented parallel will still work, albeit as higher angles of installation (Davis col 5, ln 1-75; Table). 
Davis is silent with respect to the thermoplastic film being produced by extrusion, and thus to the claimed elongated elevations and depressions, as defined in Applicant’s as-published specification at, for example, paragraphs 7 and 12. Davis is therefore also silent with respect to the elongated elevations and depressions being arranged at an angle different from 90° and to the distance between adjacent elevations or depressions being 50 mm or more.
Davis and Keene are related in the field of laminated safety glasses with PVB interlayers. Keene teaches a plasticized PVB interlayer for safety glasses produced by extrusion (Keene col 1, ln 4-10; col 2, ln 23-35) that has the benefit of uniform adhesivity across panes of glass (Keene col 1, ln 65-col 2, ln 1). It would be obvious to one of ordinary skill in the art to select the known method of Davis to be the extrusion taught by Keene because this would provide the PVB interlayer of Davis with improved adhesion across the glass panes.
Davis in view of Keene remain silent to the elongated elevations of at least one pane of glass and the interlayer being arranged at an angle other than 90° relative to the elongated elevations of the interlayer film.
Davis in view of Keene and GANA are related in the field of laminated glasses/glazings. GANA teaches that both glass and thermoplastic interlayers, such as acrylic, polycarbonate, and PVB (GANA pg 2, 3) have optical distortion (“ripple”) from the manufacturing process, GANA pg 3), noting that it is particularly bad in polycarbonate, and that spacing between lines may affect suitability for a given application, but that it is appropriate to arrange the ripple direction horizontal to the intended viewing plane, as ripple visibility generally becomes more objectionable the closer to vertical the ripples are oriented (GANA pg 3). It would therefore be obvious to one of ordinary skill in the art to orient the ripple orientation inherent to the extruded PVB interlayer of Davis in view of Keene in a horizontal-to-viewing plane as taught by GANA, which would also be parallel (0°) to the horizontally oriented pane of Davis because this would reduce optical distortion (“ripple”) from the final laminated pane.
Regarding claims 4, 6, 7, and 16, Davis in view of Keene and GANA teach the composite pane as required for claim 1. Davis further teaches that either or both panes may be from 1.5-3 mm in thickness (Davis col 3, ln 22-29). One of ordinary skill in the art would have considered the invention to have been obvious because the thickness taught by Davis overlaps with the instantly claimed thickness and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claim 12, Davis in view of Keene and GANA teach the composite pane as above for claim 1. Davis further teaches that the composite pane may have four sides (Davis fig 1). As such, when in an installed stated, there would be two pane edges in a vertical direction, and two pane edges in a transverse direction, with the distortion lines running from one parallel edge to the next in one direction, and extending perpendicular in the other. Additionally, as the distortion lines are extending from parallel edge to parallel edge, and as at least one pane is 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Keene and GANA as applied to claim 4 above, and further in view of Braun et al. (US 5,589,272).
Regarding claim 5, Davis in view of Keene and GANA teach the composite pane as above for claim 4. Davis further teaches that it is desirable to have a thicker outer pane and a thinner inner pane (Davis col 4, ln 47-53).
Davis in view of Keene and GANA is silent with respect to at least one pane having a thickness of 0.5-1.1 mm.
Davis in view of Keene and GANA and Braun are related in the field of laminated safety glasses. Braun teaches a laminated vehicle glazing with reduced weight by having a core polymer layer faced by thin sheets of glass, of about 30-1,000 µm (0.03-1 mm) (Braun col 1, ln 35-42). It would be obvious to one of ordinary skill in the art to modify the thickness of at least one pane of Davis in view of Keene and GANA to be 30-1,000 µm as taught by Braun because this would provide the glazing with the benefit of reduced weight. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the thickness taught by Davis in view of Keene, GANA, and Braun overlaps with the instantly claimed thickness and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA B FIGG/Examiner, Art Unit 1781                                                                                                                                                                                                        6/17/21